Case: 21-40162     Document: 00516582201          Page: 1    Date Filed: 12/19/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 19, 2022
                                   No. 21-40162
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Miguel Montemayor; Marin Macrin Cerda,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:17-CR-588-7


   Before Jones, Southwick, and Ho, Circuit Judges.
   Leslie H. Southwick, Circuit Judge:
          Two members of a group of criminals whose business model was to
   steal drugs and money from other criminals were jointly tried. The multiple
   counts in the indictment charged the defendants with offenses involving
   drugs, firearms, carjackings, and robbery. Both defendants were convicted
   after a jury trial. Among the many appellate issues are the propriety of
   introducing certain evidence gathered from cell phones, possible errors in the
   description of certain offenses in the indictment and jury instructions, and
   whether the judge improperly made fact findings about drug quantities. For
   the most part, we AFFIRM. One error requires a REMAND for the
Case: 21-40162      Document: 00516582201          Page: 2   Date Filed: 12/19/2022




                                    No. 21-40162


   Government to elect between overlapping counts. The Government has
   conceded evidentiary insufficiency as to one count, which we REVERSE.
              FACTUAL AND PROCEDURAL BACKGROUND
          From 2016 to 2017, Jose Miguel Montemayor and Marin Macrin
   Cerda were part of a “rip crew” that stole large amounts of drugs from
   traffickers transporting drugs from Mexico to the Rio Grande Valley in south
   Texas. The rip crew’s activities included carjackings, home invasions, and
   brandishing and discharging firearms during their operations.
          Montemayor and Cerda were indicted in 2017 by a grand jury for the
   United States District Court for the Southern District of Texas. Cerda was
   charged with 19 counts in the indictment, and 13 of those also charged
   Montemayor. In 2019, a seven-day jury trial was conducted on the charges.
          Members of the rip crew testified at trial against Montemayor and
   Cerda about their involvement in the offenses. Both were charged with
   participating in two separate conspiracies: possession with the intent to
   distribute five kilograms or more of cocaine from on or about July 7, 2016, to
   on or about June 7, 2017 (Count One), and possession of a firearm to further
   a drug conspiracy and a crime of violence (carjackings) (Count Two). Cerda
   was charged with participating in one additional conspiracy to possess with
   the intent to distribute 100 kilograms or more of marijuana on or about
   January 6, 2017 (Count Eighteen).
          The rip crew’s significant carjackings included: (1) a carjacking of a
   drug trafficker named “Indio” on November 28, 2016, and discharging a
   firearm during a drug trafficking crime (Counts Five and Six); (2) a carjacking
   of a Chevrolet Silverado on February 27, 2017, and discharging a firearm
   during a drug trafficking offense (Counts Seven and Eight); (3) a carjacking
   at Stripes convenience store on March 12, 2017, and brandishing a firearm
   during a drug trafficking offense and crime of violence (Counts Nine and




                                         2
Case: 21-40162      Document: 00516582201           Page: 3   Date Filed: 12/19/2022




                                    No. 21-40162


   Ten); and (4) a carjacking of a Chevrolet Cobalt in Las Milpas on April 6,
   2017, and brandishing a firearm during a drug trafficking offense and crime
   of violence (Counts Eleven, Twelve, and Thirteen). Montemayor and Cerda
   also participated in a home invasion on or about June 6, 2017, through June
   7, 2017, when they invaded a home in McAllen, Texas, under the mistaken
   belief cocaine was stored in the home (Count Sixteen).
          Montemayor and Cerda moved for the suppression of evidence
   obtained via cell-site location information (“CSLI”), as well as the
   suppression of evidence obtained through cell-tower dumps. The district
   court, however, did not reach the merits of the motion to suppress because it
   concluded the defendants lacked standing to assert a Fourth Amendment
   violation inasmuch as they would not stipulate that any phone was theirs.
          The jury convicted both men on all counts, 13 for Montemayor and 19
   for Cerda. Montemayor’s total sentence was 1,008 months of imprisonment
   and five years of supervised release.      Cerda received 1,356 months of
   imprisonment and five years of supervised release. Each defendant timely
   appealed.
                                 DISCUSSION
          I.     Rule 28(i) adoption of arguments
          Preliminarily, the Government argues Cerda did not validly adopt
   Montemayor’s arguments in Cerda’s initial brief when he stated he “joins in
   those points raised by his co-appellant that are relevant to him and consistent
   with his interests.” Federal Rule of Appellate Procedure 28(i) states:

          In a case involving more than one appellant or appellee,
          including consolidated cases, any number of appellants or
          appellees may join in a brief, and any party may adopt by
          reference a part of another’s brief. Parties may also join in
          reply briefs.




                                         3
Case: 21-40162        Document: 00516582201           Page: 4   Date Filed: 12/19/2022




                                       No. 21-40162


           “[N]either Rule 28 nor our case law requires appellees to explain in
   their filing why joinder is appropriate”; instead, we “simply requir[e] that
   the arguments adopted [be] ‘equally applicable’ to both parties.” Smith v.
   Hood, 900 F.3d 180, 184 n.4 (5th Cir. 2018). The Government argues Cerda
   waived his right to appellate review by failing to delineate which arguments
   he was adopting, and that “fact-specific challenges to [a defendant’s] own
   conviction or sentence” cannot be adopted. United States v. Alix, 86 F.3d
   429, 434 n.2 (5th Cir. 1996).

          It could well be that Cerda’s identification of issues was impermissibly
   obscure in his initial brief, but in his reply brief, Cerda specified the
   arguments he was seeking to adopt. Generally, arguments made for the first
   time in a reply brief are made too late. United States v. Myers, 772 F.3d 213,
   218 (5th Cir. 2014).        That principle should apply to clarifications of
   incorporation, too. Nonetheless, in light of the fact the Government has
   responded in its briefing to the codefendant’s identical arguments, we
   exercise our discretion to consider the arguments as adopted under Rule
   28(i). See id.
          II.       Motion to suppress evidence
          The district court denied the defendants’ motion to suppress certain
   evidence about cell phones. When reviewing the denial of a motion to
   suppress, we review “factual findings for clear error and legal conclusions
   about the constitutionality of the conduct of law enforcement officers de
   novo.” United States v. Beene, 818 F.3d 157, 161 (5th Cir. 2016). “Factual
   findings are clearly erroneous only if a review of the record leaves this Court
   with a definite and firm conviction that a mistake has been committed.”
   United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009) (quotation marks and
   citation omitted). Conversely, factual findings are “not clearly erroneous if
   it is plausible in light of the record as a whole.” United States v. Zuniga, 720




                                            4
Case: 21-40162      Document: 00516582201          Page: 5    Date Filed: 12/19/2022




                                    No. 21-40162


   F.3d 587, 590 (5th Cir. 2013). The court considers evidence “taken both at
   the suppression hearing and at trial in the light most favorable to the ruling.”
   United States v. Rideau, 969 F.2d 1572, 1576 (5th Cir. 1992).
          To support a Fourth Amendment violation, a defendant must have “a
   legitimate expectation of privacy in the invaded place” or thing. United
   States v. Iraheta, 764 F.3d 455, 461 (5th Cir. 2014) (quotation marks and cita-
   tion omitted). Montemayor and Cerda argue the district court erred when it
   denied their joint motion to suppress evidence obtained via CSLI and evi-
   dence obtained through cell-tower dumps. The district court determined the
   defendants lacked standing for a Fourth Amendment challenge and, there-
   fore, the court did not analyze suppression under Carpenter v. United States,
   138 S. Ct. 2206 (2018).
          Even though one phone appeared to be registered to Montemayor, the
   district court concluded he lacked standing because he “declined to stipulate
   to ownership of any phone.” The court found the following:

          Defendants have made no claim that they had a subjective
          expectation of privacy in the phones at issue. Second, and
          perhaps more importantly, Defendants have made no claim
          whatsoever that either was ever in lawful possession or control
          of the phones in question or that either had any right to use or
          access, much less exclude others from use and access of the
          phones. To the contrary, Defendants have explicitly denied
          the “use, possession, or ownership of the cell phones the
          subject of the[] records” at issue. Even Montemayor, to whom
          one of the phones is apparently registered, has “respectfully
          declined to stipulate to ownership of any phone.”

          Montemayor seeks to establish standing to challenge the Fourth
   Amendment violation through circumstantial evidence. The Government
   argues Montemayor disclaimed or renounced any privacy interest he may
   have had by failing to stipulate to ownership of the phones. In reply,



                                          5
Case: 21-40162        Document: 00516582201          Page: 6   Date Filed: 12/19/2022




                                      No. 21-40162


   Montemayor argues he did not disclaim a privacy interest. Instead, he
   declined to stipulate because he invoked his Fifth Amendment right to
   remain silent.
          Montemayor presents an argument that apparently has yet to be
   explored in our precedent. We pretermit addressing this difficult question of
   the intersection between a defendant’s Fourth and Fifth Amendment rights
   because the denial of the motion to suppress did not prejudice defendants.
   There is substantial evidence in the record to support the convictions under
   Counts Eleven, Twelve, Thirteen, and Sixteen, without the evidence
   obtained via CSLI or the cell-tower dumps. The jury credited the testimony
   of numerous members of the rip crew who participated in the carjackings and
   home invasion that predicate these counts.           Thus, no reversible error
   occurred in denying the motion to suppress.
          III.      Double Jeopardy violations
          Both defendants argue that convictions on two different pairs of
   counts violated the Fifth Amendment Double Jeopardy Clause. We begin
   with Counts Six and Eight — discharging a firearm during the carjacking of
   a drug trafficker on November 28, 2016; and discharging a firearm during a
   drug trafficking crime during the carjacking of a Chevrolet Silverado on
   February 27, 2017. The defendants were convicted of one drug trafficking
   conspiracy, Count One, but two counts of discharging a firearm. They
   received consecutive sentences for separate Section 924(c)(1) violations.
   Though the two counts allege separate incidents on different dates, multiple
   firearm counts cannot be predicated on the same conspiracy: “[i]mposing
   consecutive sentences in these circumstances is inconsistent with the rule in
   this circuit.” United States v. Baptiste, 309 F.3d 274, 278 (5th Cir. 2002). We
   require each firearms conviction under Section 924(c)(1) to be “sufficiently




                                            6
Case: 21-40162     Document: 00516582201           Page: 7      Date Filed: 12/19/2022




                                    No. 21-40162


   linked to a separate drug trafficking offense”; otherwise, double jeopardy
   exists. Id. at 279 (quotation marks and citation omitted).
          Though there was no objection on this basis in district court, the
   Government concedes these two counts violate double jeopardy because they
   were predicated on the same conspiracy offense. The drug conspiracy was
   the only predicate offense for each of these counts. The Government states,
   and we agree, the convictions on those two counts must be vacated and, on
   remand, the Government will be required to elect which count to dismiss.
          Next, we consider Counts Ten and Thirteen. Count Ten charged
   both defendants with brandishing a firearm during and in relation to a drug
   trafficking offense and during a crime of violence. We will explain why the
   crime of violence would have been understood by jurors as a carjacking at
   Stripes convenience store on March 12, 2017. Count Thirteen charged both
   defendants with brandishing a firearm during a drug trafficking offense and
   during the carjacking of a Chevrolet Cobalt in Las Milpas on April 6, 2017.
   Montemayor and Cerda argue it is ambiguous whether Counts Ten and
   Thirteen were predicated on different offenses, and they assert the two
   counts were based on either the Count One drug conspiracy or an unspecified
   carjacking. The Government disagrees and relies on the fact that Counts Ten
   and Thirteen each had two predicate offenses — the Count One drug
   conspiracy and separate carjackings. The Government argues the double
   jeopardy issue arising from the single drug trafficking offense is irrelevant
   because no such defect applies to the separate crimes of violence.
          We examine the issue. Because defendants did not object on this basis
   in district court, we review for plain error. See United States v. Njoku, 737
   F.3d 55, 67 (5th Cir. 2013). To establish plain error, “a defendant must show
   (1) error, (2) that is clear or obvious, and (3) that affected the defendant’s
   substantial rights.” United States v. Hinojosa, 749 F.3d 407, 411 (5th Cir.




                                         7
Case: 21-40162     Document: 00516582201           Page: 8   Date Filed: 12/19/2022




                                    No. 21-40162


   2014). The third step of the analysis may be satisfied by showing “a
   reasonable probability that, but for the error, the outcome of the proceeding
   would have been different.” Molina-Martinez v. United States, 578 U.S. 189,
   194 (2016) (quotation marks and citation omitted).           If the defendant
   establishes these first three steps, then the court “may in its discretion
   remedy the error only if it (4) seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.”       Hinojosa, 749 F.3d at 411
   (quotation marks and citation omitted) (alteration in original).
          Section 924(c)(1)(A) sets out the penalty for those who “use[] or
   carr[y] a firearm, or who, in furtherance of any such crime, possess[] a
   firearm” “during and in relation to any crime of violence or drug trafficking
   crime.” 18 U.S.C. § 924(c)(1)(A) (emphasis added). We just discussed that
   the Section 924(c) offenses charged in Counts Six and Eight were improperly
   linked to the same drug trafficking offense. Counts Ten and Thirteen,
   though, were predicated both on an offense of drug trafficking and on a crime
   of violence. See United States v. Privette, 947 F.2d 1259, 1262–63 (5th Cir.
   1991). Thus, as to those counts, there is more to examine.
          Here, the jury returned a general jury verdict that did not specify on
   which conspiracy or carjacking offense the firearms convictions were based.
   Count Ten charged the following Section 924(c) offense:

          On or about March 12, 2017, in the Southern District of Texas
          and within the jurisdiction of the Court, defendants, Marin
          Macrin Cerda also known as “Filtro” [and] Jose Miguel
          Montemayor also known as “El Mickey”. . . aiding and
          abetting each other and others, did knowingly brandish a
          firearm, during and in relation to a drug trafficking offense and
          crime of violence for which they may be prosecuted in a court
          of the United States, namely, Conspiracy to Possess with
          Intent to Distribute a Controlled Substance, to wit a mixture or
          substance containing a detectable amount of cocaine, in




                                         8
Case: 21-40162      Document: 00516582201          Page: 9    Date Filed: 12/19/2022




                                    No. 21-40162


          violation of Title 21 United States Code Sections 841 and 846
          and Carjacking in violation of Title 18 United States Code
          Section 2119. All in violation of Title 18, United States Code,
          Sections 924(c)(1)(A)(ii) and 2.

   Count Thirteen charged the following Section 924(c) offense:

          On or about April 7, 2017, in the Southern District of Texas
          and within the jurisdiction of the Court, defendants, Marin
          Macrin Cerda also known as “Filtro” and Jose Miguel
          Montemayor also known as “El Mickey” aiding and abetting
          each other and others, did knowingly discharge a firearm,
          during and in relation to a drug trafficking offense and crime of
          violence for which they may be prosecuted in a court of the
          United States, namely, Conspiracy to Possess with Intent
          to Distribute a Controlled Substance, to wit a mixture or
          substance containing a detectable amount of cocaine, in
          violation of Title 21 United States Code Sections 841 and 846,
          [and] Carjacking in violation of Title 18 United States Code
          Section 2119 . . . . In violation of Title 18, United States Code,
          Sections 924(c)(1)(A)(iii) and 2.
          Montemayor argues it is unclear from the general jury verdict form
   “whether the jury found beyond a reasonable doubt that the convictions were
   based on the drug conspiracy[,] a carjacking[,] or both.” He relies on a
   precedent in which we vacated multiple Section 924 convictions because the
   jury verdict form “did not require the jury to specify which predicate offense
   or offenses it relied upon in convicting” the defendants. United States v.
   Jones, 935 F.3d 266, 269 (5th Cir. 2019). He further argues this error affected
   his substantial rights “because the outcome at trial may have been different
   absent the inclusion of the invalid drug conspiracy predicate” for Counts Ten
   and Thirteen.
          It is true that the verdict form did not require jurors to specify the
   predicate offenses on which they relied. The verdict form was similarly




                                          9
Case: 21-40162     Document: 00516582201           Page: 10    Date Filed: 12/19/2022




                                    No. 21-40162


   unenlightening in Jones. Id. The reason for reversal in Jones was that jurors
   were given two theories of guilt, and some jurors may have accepted only the
   invalid one. Id. at 270. Unlike in Jones, though, neither defendant here
   argues the evidence is insufficient to support the different carjackings for the
   two counts. At least under plain error review, we cannot conclude that the
   substantial rights of the defendants were affected. The double jeopardy
   problem that caused us to remand on Counts Six and Eight does not cause us
   to do the same for Counts Ten and Thirteen because it is harmless. We
   explain.
          Counts Ten and Thirteen charged the defendants with brandishing
   and discharging a firearm “during and in relation to a drug trafficking offense
   and a crime of violence.” Though neither of those counts expressly identifies
   the crime of violence, each count is immediately preceded in the indictment
   by the relevant count for a crime of violence. Count Nine of the indictment
   identifies the same named defendants as Count Ten, shows the same date for
   the offense, and details a carjacking. Counts Eleven and Twelve of the
   indictment charge the same two defendants as Count Thirteen, describe
   offenses of the same date, and charge both a carjacking and a robbery by force,
   violence, or threat. The identical dates and defendants are clearly shown on
   the verdict form setting out the elements of each count and provide a blank
   for the jury to indicate whether each defendant was found guilty or not. No
   party discusses whether any part of closing argument or any oral instructions
   from the court might have tied the counts together even more clearly.
   Regardless, we find the connections of Counts Nine and Ten, and of Counts
   Eleven, Twelve, and Thirteen, to be unambiguous.
          As to the evidence, the brandishing and discharging of a firearm
   during each of the carjackings in Counts Nine and Eleven was undisputed.
   Based on this record, we can perceive no juror uncertainty when finding the
   defendants guilty of brandishing a firearm during an actual or attempted



                                         10
Case: 21-40162       Document: 00516582201           Page: 11   Date Filed: 12/19/2022




                                      No. 21-40162


   carjacking. The predicate drug trafficking offense is inconsequential to the
   validity of the finding of guilt on Counts Ten and Thirteen, meaning there is
   neither a double jeopardy problem nor a risk that jurors relied only on an
   improper predicate offense.
          IV.      The jury was required to determine the drug quantity
          For the first time on appeal, Montemayor and Cerda argue that the
   district court plainly erred when it failed to have the jury resolve the factual
   issue of the drug quantity relevant for their convictions for conspiracy to
   possess with intent to distribute five kilograms or more of cocaine (Count
   One). Instead, the district court made this determination at sentencing.
   Montemayor and Cerda argue this error affected their substantial rights
   because the district court used that determination to impose a mandatory
   minimum sentence under 21 U.S.C. § 841(b)(1)(A)(ii).
          The defendants rely on two different precedents. In the earlier one,
   the Supreme Court held that any fact that enhances a statutory minimum
   penalty must be proved beyond a reasonable doubt to the jury. Alleyne v.
   United States, 570 U.S. 99, 115–16 (2013). Two years later, this court
   explained we have always “limited the defendant’s liability to the quantity of
   drugs with which he was directly involved or that was reasonably foreseeable
   to him.” United States v. Haines, 803 F.3d 713, 740 (5th Cir. 2015). In a drug
   conspiracy case, “for purposes of statutory minimums at sentencing, the
   relevant quantity is the quantity attributable to the individual defendant.” Id.
   at 742.      The Supreme Court’s “longstanding rule” requires juries to
   determine “the amount which each defendant knew or should have known
   was involved in the conspiracy.” Id. at 741 (quotation marks and citation
   omitted). We have added to that requirement that a jury needs to make the
   individualized determination of the drug type and quantity for which each
   defendant is responsible. Id. at 742.




                                           11
Case: 21-40162      Document: 00516582201            Page: 12    Date Filed: 12/19/2022




                                      No. 21-40162


          Clearly, the jury should have been given the factual issue of the
   relevant drug quantities. Because there was no objection at trial, we consider
   whether the error was clear or obvious, whether it affected the defendants’
   substantial rights, and, if all of that, also whether such error “seriously affects
   the fairness, integrity[,] or public reputation of judicial proceedings.”
   Hinojosa, 749 F.3d at 411 (quotation marks and citation omitted).
          Here, a grand jury charged Montemayor and Cerda with conspiracy
   to possess with intent to distribute five kilograms or more of a mixture or
   substance containing a detectable amount of cocaine (Count One). This
   charge carries a mandatory minimum term of 10 years’ imprisonment and a
   maximum term of life. 21 U.S.C. § 841(b)(1)(A)(ii). The trial jury found the
   overall conspiracy involved five kilograms or more of a mixture or substance
   containing a detectable amount of cocaine.
          We are satisfied that plain error exists if the “judge determined the
   drug quantities attributable to each defendant, rather than submitting that
   question to the jury.” United States v. Benitez, 809 F.3d 243, 250 (5th Cir.
   2015). That occurred here. The Government concedes the district court
   committed a clear and obvious error; therefore, the first two steps of plain
   error review are satisfied.
          As for whether the defendants’ substantial rights were affected, the
   Government does not respond to Montemayor and Cerda’s arguments. Both
   defendants argue the district court’s error affected their substantial rights
   because the court erroneously viewed the statutory mandatory minimum to
   be 10 years for the drug conspiracy. This “mistaken belief” factored into the
   remaining sentences imposed, creating what they argue is a reasonable
   probability the outcome would have been different absent the error.
   Montemayor and Cerda contend the district court “incorrectly concluded
   that it lacked discretion to go below a ten-year term of imprisonment, when




                                           12
Case: 21-40162     Document: 00516582201            Page: 13   Date Filed: 12/19/2022




                                     No. 21-40162


   in fact no minimum term existed” because the drug quantity attributable to
   them was never proven beyond a reasonable doubt to the jury. For purposes
   of this appeal, we accept that these defendants’ substantial rights were
   affected.
          The final consideration for plain error turns on whether “the error
   seriously affects the fairness, integrity[,] or public reputation of judicial
   proceedings.” Molina-Martinez, 578 U.S. at 194 (quotation marks and
   citation omitted). The Government argues the error did not seriously affect
   the fairness, integrity, or public reputation of the criminal proceedings
   because “the evidence amply supports the jury’s finding that it was
   reasonably foreseeable” to Montemayor and Cerda that the conspiracy
   involved over five kilograms of cocaine.
          To support its position, the Government relies on one of our opinions
   in which neither the indictment nor the jury charge alleged a drug quantity to
   support an enhancement to the statutory maximum penalty. United States v.
   Randle, 304 F.3d 373, 376–77 (5th Cir. 2002). In Randle, we applied the
   Supreme Court’s decision in United States v. Cotton, 535 U.S. 625 (2002).
   We analyzed whether the indictment’s failure to allege a drug quantity, and
   a jury’s failure to find a drug quantity, for a drug-related offense constituted
   plain error. Id. at 376–378. The defendant was sentenced above the 240-
   month maximum sentence allowed under 21 U.S.C. § 841(b)(1)(C), which
   does not require proof of a minimum drug quantity. Id. at 375–76. The
   increased sentence did not seriously affect the integrity, fairness, or public
   reputation of the criminal proceedings under the fourth step of plain error
   review because there was overwhelming and indisputable evidence that the
   defendant was responsible for the drug quantity for which he was held
   accountable. Id. at 376–78; see also Cotton, 535 U.S. at 632–34.




                                          13
Case: 21-40162     Document: 00516582201            Page: 14   Date Filed: 12/19/2022




                                     No. 21-40162


          Montemayor and Cerda assert this 20-year-old opinion is inapplicable
   because of the Supreme Court’s more recent opinion, Rosales-Mireles v.
   United States, 138 S. Ct. 1897 (2018). There, the Supreme Court rejected our
   court’s “shock the conscience” approach to the fourth step of plain error
   review.    Rosales-Mireles, 138 S. Ct. at 1905–06.          In the context of
   imprisonment, “the failure to correct a plain Guidelines error that affects a
   defendant’s substantial rights” satisfies the fourth step. Id. at 1911.
          Therefore, “[b]efore a court of appeals can consider the substantive
   reasonableness of a sentence, ‘[i]t must first ensure that the district court
   committed no significant procedural error, such as failing to calculate (or
   improperly calculating) the Guidelines range.’” Id. at 1910 (quoting Gall v.
   United States, 552 U.S. 38, 51 (2007)).           Irrespective of the ultimate
   reasonableness, “a sentence that lacks reliability because of unjust
   procedures may well undermine public perception of the proceedings.” Id.
   “[W]hat reasonable citizen wouldn’t bear a rightly diminished view of the
   judicial process and its integrity if courts refused to correct obvious errors of
   their own devise that threaten to require individuals to linger longer in federal
   prison than the law demands?” Id. at 1908 (quoting United States v. Sabillon–
   Umana, 772 F.3d 1328, 1333–1334 (10th Cir. 2014)).
          We applied the Rosales-Mireles logic to supervised release in United
   States v. Campos, 922 F.3d 686, 688–89 (5th Cir. 2019). There, the district
   court imposed eight years of supervised release under the mistaken belief that
   a mandatory minimum controlled. Campos, 922 F.3d at 689. We held this
   was plain error under the fourth step because this presumption “alter[ed] the
   manner in which the district court approached its decision.” Id.
          In this case, there is overwhelming evidence to support the jury’s
   finding that the conspiracy between Montemayor and Cerda involved more
   than five kilograms of cocaine. Accordingly, though we agree it was plain




                                          14
Case: 21-40162     Document: 00516582201           Page: 15     Date Filed: 12/19/2022




                                    No. 21-40162


   error for the district court not to have the jury make the required drug
   quantity determinations for each defendant, the defendants have not shown
   that the fairness, integrity, or public reputation of the judicial proceedings
   was seriously affected.
          V.     Conflation of Section 924(c)(1)(A) standards
          Next, we consider whether it was plain error for the district court to
   allow the indictment, the jury instructions, the jury verdict form, and the
   Government’s arguments to conflate or otherwise confuse the standards
   required under 18 U.S.C. § 924(c)(1)(A) for Count Two — conspiracy to
   possess a firearm during and in relation to a drug trafficking offense and crime
   of violence. Because Montemayor did not raise this issue below, it is
   reviewed for plain error. See United States v. McGilberry, 480 F.3d 326, 328–
   29 (5th Cir. 2007).
          An indictment is sufficient when: “(1) each count contains all
   essential elements of the offense charged, (2) the elements are charged with
   particularity, and (3) the charge is specific enough to preclude a subsequent
   prosecution on the same offense.” McGilberry, 480 F.3d at 329.
          The problem here is that the relevant statute, Section 924(c)(1)(A),
   identifies “two different types of conduct: the use or carrying of a firearm
   ‘during and in relation to any crime of violence or drug trafficking crime’ and
   the possession of a firearm ‘in furtherance of any such crime.’” United States
   v. Cooper, 714 F.3d 873, 877 (5th Cir. 2013) (quoting § 924(c)(1)(A)). Count
   Two of the indictment improperly combined the conduct standard of
   “possession” with the participation standard of “during and in relation to a
   drug trafficking offense and crime of violence.” The Government concedes
   Count Two of the indictment is plainly erroneous. The Government,
   however, contends the final consideration in plain error review is not satisfied
   because “the erroneous combination of the elements of the [Section]




                                          15
Case: 21-40162       Document: 00516582201              Page: 16       Date Filed: 12/19/2022




                                         No. 21-40162


   924(c)(1) offenses in the indictment and elsewhere did not affect the integrity
   of the proceedings.”1 We consider if that characterization is correct.
           Montemayor and Cerda argue their rights were violated when they
   were convicted of a non-existent offense, which necessarily “affects the
   fairness, integrity[,] or public reputation of judicial proceedings.” Molina-
   Martinez, 578 U.S. at 194 (quoting United States v. Olano, 507 U.S. 725, 736
   (1993). The Government argues, though that “ample evidence exists of
   Montemayor’s [and Cerda’s] agreement to participate in the higher conduct
   (i.e., use or carry) with the higher degree of participation (i.e., during and in
   relation to).” Thus, fairness, integrity, and public reputation are unaffected.
           We considered a nearly identical error in McGilberry, 480 F.3d 326.
   There, the indictment erroneously charged possession of a firearm during
   and in relation to a drug trafficking crime in violation of Section 924(c)(1)(A).
   Id. at 328–29. The improper combination of the lower conduct standard with
   the lower participation standard in the crime failed to set forth the essential
   elements of any criminal conduct; therefore, the first two steps of plain-error
   analysis were satisfied. Id. at 331. The court skipped the third step and
   considered the effect of this error on the fairness, integrity, or public
   reputation of the judicial proceedings. Id. Affirmance would not undermine
   those considerations because sufficient evidence of using and carrying the
   firearm existed. Id. at 330–331. It would have been unreasonable for a jury
   to find McGilberry possessed the firearm but did not use or carry it. Id.
   Witnesses testified that McGilberry possessed the gun sitting on the table



           1
              When an indictment is questioned on appeal under plain error review, the third
   step is typically skipped. “[I]t is unclear what type of showing must be made to prove that
   a defective indictment affected substantial rights.” McGilberry, 480 F.3d at 330. “The
   Supreme Court has repeatedly avoided answering that question, and instead chosen to skip
   this step in the plain error analysis when defective indictments are at issue.” Id.




                                               16
Case: 21-40162     Document: 00516582201            Page: 17   Date Filed: 12/19/2022




                                     No. 21-40162


   directly in front of him. Id. at 331. “[Section] 924 ‘certainly includes
   brandishing [and] displaying’ a firearm as methods of using it.” Id. (quoting
   Bailey v. United States, 516 U.S. 137, 148 (1995)).
          Applying this reasoning, we start with the fact that Montemayor and
   Cerda were charged with conspiracy to commit a firearm offense in violation
   of Section 924(o), not the substantive firearm offense in violation of Section
   924(c). To sustain a conspiracy conviction, the Government needed to prove
   (1) there was an agreement by two or more people to commit a crime (drug
   trafficking conspiracy or carjacking); (2) Montemayor and Cerda had
   knowledge of the agreement’s unlawful purpose; and (3) they voluntarily
   participated in it. See United States v. McClaren, 13 F.4th 386, 414 (5th Cir.
   2021). Participation in the conspiracy can be inferred from a defendant’s
   conduct and the circumstances. United States v. Harris, 740 F.3d 956, 962–
   63 (5th Cir. 2014).
          Undisputed testimony from numerous co-conspirators established
   that Montemayor and Cerda agreed to use firearms during a drug trafficking
   crime or crime of violence. Because sufficient evidence exists of these
   defendants’ agreement to participate in the higher conduct (use or carry)
   with the higher degree of participation (during and in relation to), fairness,
   integrity, and public reputation of the proceedings were not affected. See
   McGilberry, 480 F.3d at 331 (citing Bailey, 516 U.S. at 148 and Muscarello v.
   United States, 524 U.S. 125, 136 (1998)). No plain error occurred.
          VII.   Spanish spoken during trial
          Finally, we consider whether Cerda was deprived of his Sixth and
   Fourteenth Amendment rights to a fair trial and due process because the
   district court judge occasionally and briefly spoke in untranslated Spanish
   during the trial.     There is no transcript of the comments made and,
   apparently, no means to reconstruct what was said. We reject that this was




                                          17
Case: 21-40162     Document: 00516582201            Page: 18   Date Filed: 12/19/2022




                                     No. 21-40162


   structural error, i.e., a “constitutional error that ‘affects the framework
   within which the trial proceeds,’ rather than being ‘simply an error in the
   trial process itself.’” Jones, 935 F.3d at 270 (quoting Weaver v. Massachusetts,
   137 S. Ct. 1899, 1907 (2017)).
          Instead, because there was no objection, we review for plain error.
   The Government argues there is no error, plain or otherwise, because Cerda
   “does not explain how the district court’s brief comments in Spanish
   prejudiced him or his defense.” Further, Cerda does not challenge the
   sufficiency of the evidence to support his 19 counts of conviction. Cerda
   argues, “on appellate review, the parties and the reviewing court should not
   have to guess what was said at trial by looking to the surrounding words in
   the record for clues.”
          Cerda refers to 23 instances in the record where the district court
   judge speaks in untranslated, untranscribed, and unrecorded Spanish in the
   presence of the jury. One factor in what to make of this — and perhaps to
   explain why the district judge occasionally spoke in Spanish — is that the trial
   was conducted in McAllen in southern Texas, near the Rio Grande, where a
   substantial number of Spanish speakers live and would be jurors and
   witnesses. Our review of the trial record reveals that the judge’s comments
   generally were brief and made when witnesses approached or stepped down
   from the stand. The comments likely often, if not always, were courtesies
   related to transitions in the trial proceedings and had no substantive content.
   Further, counsel made no objections at trial. It could well be that defense
   counsel perfectly understood what the district court judge said, but now,
   through different counsel, error is asserted.
          Before these isolated occasions — to which there was no objection —
   can be a viable issue for appellate review, the appellant must provide more
   than has been shown here.




                                         18
Case: 21-40162      Document: 00516582201            Page: 19    Date Filed: 12/19/2022




                                      No. 21-40162


          Having declined to reverse, we still caution that all proceedings should
   be in English or translated into English for the record. Not only is there a
   potential issue on appeal of untranscribed and untranslated statements by the
   district judge, but issues also could arise from the fact that some jurors might
   not understand Spanish. A prospective juror must be able to understand
   English, but there is no requirement jurors know any other language. See 28
   U.S.C. § 1865(b)(3).      To leave a subset of jurors confused and even
   suspicious about what the presiding judge is saying is undesirable. We
   suggest that if a district judge believes it necessary to use Spanish quite briefly
   and occasionally for nonsubstantive matters, its use should occur only if all
   counsel are shown on the record as also being able to understand Spanish —
   to avoid an appellate issue like the one before us — and that the judge make
   an immediate summary translation of what was said.
          VIII. Count Seventeen
          Montemayor and Cerda challenge the sufficiency of the evidence to
   support Count Seventeen, which charged the commission of a firearms
   offense during and in relation to a conspiracy to possess with intent to
   distribute a mixture or substance containing a detectable amount of cocaine
   and marijuana. The Government agrees with the defendants that there was
   insufficient evidence to support the conviction. We therefore reverse both
   defendants’ convictions under Count Seventeen.
                                        * * *
          We VACATE and REMAND the judgment of conviction on Counts
   Six and Eight for resentencing, REVERSE the judgment of conviction on
   Count Seventeen and REMAND for entry of a judgment of acquittal, and
   AFFIRM in all other respects.




                                           19